O’NIELL, Chief Justice
(dissenting from the decision on rehearing).
I am sure that I made no mistake in my statement of the facts of this case; and I do not believe that there is any disagreement in that respect. It is said in the opinion rendered on rehearing “that these defendants were called upon to pay a retail dealer’s license each time that there was an inspection by the representatives of the supervisor of public accounts”; but it is also true that, in every such instance, the ruling was thdt these defendants did not owe a retail dealer’s license tax on the sales which they had made to contractors or to government agencies or boards.
I stated, in dissenting from the original opinion and decree in these cases, that this decision would merely compel the wholesale dealers in building materials to add the cost of the retail license tax to the price of their materials, and pass it on to the contractors or governmental agencies, and ultimately to the consumers. But, considering that such sales are usually made on competitive bids and therefore, on close margins of profit, I doubt that the wholesale dealers in Louisiana can pay the retail license tax and compete with the nonresident dealers, whose shipments into this state come under the aegis of the Commerce Clause of the Constitution of the United States (article 1, § 8, cl. 3). For that reason of itself I am yet eonvince'd that the construction which has been put upon this statute heretofore by those whose duty it is to enforce it is correct, and that the Legislature did not intend that the term “dealer for resale” should be so rigorously construed as to exclude contractors buying building materials in large quantities and in unbroken’ packages, for fulfilling their contracts, in a business for which they pay a license tax.
As suggested in the argument of these cases on rehearing, it could hardly be contended that the dealers who sell flour in carload lots, and in the original and unbroken packages, to the bakeries and manufacturers of cakes, soda biscuits, pastry, and the like, are retail dealers, merely because the buyers do not resell the flour in its original state, but convert it into bread, cakes, biscuits, spaghetti, etc. Neither do I believe that the wholesale dealers in groceries or other articles of food, who sell in original and unbroken packages and in wholesale quantities to the hotels and restaurants, should be compelled to pay a retail license tax on such sales, merely because such buyers do not resell these articles in the state in which they buy them, but con*87vert them into something edible, and then dispose of them in a business for which they pay a license tax. I consider these illustrations, which were given in argument, very analogous — but not more so than the Chickasaw Wood Products Company’s Case.
For these additional reasons I respectfully adhere to my dissenting opinion.-